     Case 2:18-cv-02191-AB-AGR Document 17 Filed 10/12/18 Page 1 of 2 Page ID #:48




1    Matthew A. Rosenthal (SBN 279334)
     matt@westgatelaw.com
2    Westgate Law
     16444 Paramount Blvd., Suite 205
3    Paramount, CA 90723
     Tel: (818) 200-1497
4    Fax: (818) 574-6022
     Attorneys for Plaintiff,
5    MARIA GUADALUPE KNOX
6                    IN THE UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
7                             WESTERN DIVISION
8

9    MARIA GUADALUPE KNOX,                    )   Case No.: 2:18-cv-2191
                                              )
10                                            )   VOLUNTARY DISMISSAL OF A
                  Plaintiff;                  )   CASE PURSUANT TO FED. R.
11                                            )   CIV. P. 41(a)(1)(A)(i)
           v.                                 )
12                                            )
                                              )
13   CREDIT ONE FINANCIAL,                    )
                                              )
14                                            )
                  Defendant.                  )
15                                            )
                                              )
16                                            )
                                              )
17

18
           PLEASE TAKE NOTICE that Plaintiff, MARIA GUADALUPE KNOX,
19
     pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), gives notice that she voluntarily dismisses
20
     all claims in this action as to herself in her individual capacity with prejudice.
21
     Defendant has neither answered Plaintiff’s Complaint, nor filed a motion for
22
     summary judgment. Accordingly, this matter may be dismissed with prejudice
23
     without an Order of the Court.
24

25




                                           DISMISSAL
                                              -1-
     Case 2:18-cv-02191-AB-AGR Document 17 Filed 10/12/18 Page 2 of 2 Page ID #:49




1                                             RESPECTFULLY SUBMITTED,
2
      DATED: October 12, 2018                  WESTGATE LAW
3

4                                   By:/s/ Matthew A. Rosenthal
5                                          Matthew A. Rosenthal
                                           Attorney for Plaintiff,
6                                          MARIA GUADALUPE KNOX
7

8

9

10

11                           CERTIFICATE OF SERVICE
12     I hereby certify that on October 12, 2018, I filed the forgoing document with the
13   Clerk of the Court using the CM/ECF System. Notice of said filing was served via
14   e-mail transmission to the following:
15               Sevana Zadourian
                 Reed Smith LLP
16               355 South Grand Avenue, Suite 2900
                 Los Angeles, CA 90071
17

18
                                              By:/s/ Matthew A. Rosenthal
                                                     Matthew A. Rosenthal
19

20

21

22

23

24

25




                                             DISMISSAL
                                                -2-
